DETAILED ACTION
This is a final action is in response to Remarks filed on 01/05/2021.
Claims 12 and 15 were cancelled in the amendments filed on 12/13/2019.
Claims 2, 9, and 20 were cancelled in the amendments filed on 01/05/2021.
Claims 21-23 were added in the amendments filed on 01/05/2021.
Claims 1, 3-8, 10-11, 13-14, 16-19, and 21-23 are pending and are presented for examination.

Interview Summary
NOTE: Examiner called John Rogitz (33549) to discuss advancing prosecution via an examiner’s amendment. However, attorney declined proposal. A detailed description is included in the Interview Summary attached with this office action.

Response to Arguments
Applicant’s arguments filed on 01/05/2021 with respect to claims 1, 3-8, 10-11, 13-14, 16-19, and 21-23 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claim recites the limitation of “receive Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a source of content; and extract the MMTP content from user datagram protocol (UDP) data from the delivery channel”. 

from a MMTP delivery channel”. However, the delivery channel recited in claim 1 should be specified as in claim 5 as the MMTP delivery channel.
Likewise, as in claim 11, the claim recites in part “receiving Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a MMTP delivery channel; and extracting the MMTP content from user datagram protocol (UDP) data from the delivery channel”. The delivery channel should be specified as the MMTP delivery channel as previously recited.
Appropriate correction is required.

Allowable Subject Matter
As indicated in the Interview Summary, the incorporation of claim 21 into independent claim 1 and making the other independent claims (11 and 17) parallel to claim 1 advances prosecution towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520) in view of Jones et al. (20090296535).

Regarding claim 1, Freeman teaches a media playback apparatus comprising [Freeman ¶0006-¶0007: a method and apparatus for recovering DASH segments from an MMTP session and enabling operation of a DASH client for the playback of the media content]: 
at least one processor programmed with instructions to [Freeman ¶0008 and ¶0092-¶0093: the client device comprises a non-transitory computer readable medium (and/or memory) storing instructions executable by a controller comprising processors/CPUs to]: 
receive Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a source of content [Freeman ¶0045-¶0046, ¶0058, and figures 3 & 6: the architecture begins with receiving MMTP packets]; 
convert the MMTP content to Dynamic Adaptive Streaming over Hypertext Transfer Protocol (DASH) [Freeman ¶0045-¶0046, ¶0058, and figures 3 & 6: once the MMTP packets are received, the MMTP packets are then converted to DASH segments, thus content converted between different formats and/or protocols, i.e., conversion from MMTP to DASH]; and
play the DASH using a DASH player [Freeman ¶0045-¶0046 and figures 3 & 6: the DASH segments are then played on a DASH client/player], 
wherein the MMTP content is converted to DASH by rearranging the MMTP content into a data structure [Freeman ¶0045-¶0046, ¶0058, and figures 3 & 6: the MMTP packets are converted to DASH segments by reconstructing the segments/content/packets and storing them in a buffer]; and 
However, Freeman does not explicitly teach extract the MMTP content from user datagram protocol (UDP) data from the delivery channel, the extracted MMTP content comprising extracted data; identify a type of the extracted data; responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; responsive to identifying the signaling data as a playback 
Lim teaches extract the MMTP content from the delivery channel, the extracted MMTP content comprising extracted data [Lim ¶0051, ¶0053, ¶0058, and ¶0064: the MMTP packets are filtered based on the type of extracted data, e.g., determining if the packets contains media data or signaling information, wherein the MMTP packet filter separates MMTP content packets and signaling data packets]; and 
identify a type of the extracted data [Lim ¶0051 and ¶0064: the MMTP packets are filtered based on the type of extracted data, e.g., determining if the packets contains media data or signaling information].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman with the teachings of Lim in order to incorporate extract the MMTP content from user datagram protocol (UDP) data from the delivery channel, the extracted MMTP content comprising extracted data; and identify a type of the extracted data.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for receiving and presenting broadcast and broadband media data using MMT and DASH as explained in ¶0045 of Lim.
However, Freeman-Lim does not explicitly teach responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset; video data stored in a video buffer; audio data stored in an audio buffer; and text data stored in a text buffer.
Kwak teaches responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset [Kwak ¶0190, ¶0195, and ¶0199: the signaling data may be usd/usbd data or packet flow fragments];

responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset [Kwak ¶0248, ¶0294, ¶0337, and ¶0825: the packet flow fragments includes packet id, asset id, and codec].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim with the teachings of Kwak in order to incorporate responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that ensures efficient transmission of data as explained in ¶0309 of Kwak.
However, Freeman-Lim-Kwak does not explicitly teach video data stored in a video buffer; audio data stored in an audio buffer; and text data stored in a text buffer.
Jones teaches video data stored in a video buffer [Jones ¶0037-¶0039: video data is stored in a circular buffer]; audio data stored in an audio buffer [Jones ¶0037-¶0039: audio data is stored in a circular buffer]; and text data stored in a text buffer [Jones ¶0037-¶0039: text data is stored in a circular buffer].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim-Kwak with the teachings of Jones in order to incorporate video data stored in a video buffer; audio data stored in an audio buffer; and text data stored in a text buffer.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for any data including audio, video, and text automatically on a circular buffer as explained in ¶0037 of Jones.

Regarding claim 5, Freeman-Lim-Kwak-Jones teaches the media playback apparatus of Claim 1.
Freeman further teaches wherein the instructions are executable to: receive the MMTP content from a MMTP delivery channel [Freeman ¶0025, ¶0045-¶0046, ¶0058, and ¶0062: the architecture begins with receiving MMTP packets via MMTP broadcast channels/networks].

Regarding claim 6, Freeman-Lim-Kwak-Jones teaches the media playback apparatus of Claim 5.
Lim further teaches wherein the instructions are executable to: responsive to the type not being identified as signaling data, identify whether the extracted data is media data [Lim ¶0051: the MMTP packets are analyzed to determine if the packets are related to media data or signaling information]; and 
responsive to the type being media data, store the media data and determine whether sufficient media data along with requisite assets has been received to start playback of the media data [Lim ¶0051, ¶0058, and ¶0064: the MMTP packets containing (relating to) media data are stored and a determination is made as to whether the broadband media data associated with the broadcast media data is available (i.e., the required assets are available for presentation)]. The same rationale applies as in claim 1.

Regarding claim 10, Freeman-Lim-Kwak-Jones teaches the media playback apparatus of Claim 1. Freeman further teaches 
wherein the component data structure comprises a DASH Media Presentation Description (MPD) file [Freeman ¶0025, ¶0027, and ¶0046: the structure comprises a MPD file].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520) in view of Jones et al. (20090296535) in view of Bouazizi et al. (20150195327).

Regarding claim 3, Freeman-Lim-Kwak-Jones teaches the media playback apparatus of Claim 1.
However, Freeman-Lim-Kwak-Jones does not explicitly teach wherein the at least one processor is agnostic of a protocol of media played by the at least one processor.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim-Kwak-Jones with the teachings of Bouazizi in order to incorporate wherein the at least one processor is agnostic of a protocol of media played by the at least one processor.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that that deliver media content agnostic to specific types of media or coding methods allowing for efficient and effective delivery of coded media data over heterogonous IP network environments as explained in ¶0028 and ¶0031 of Bouazizi.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520) in view of Jones et al. (20090296535) in view of Hwang et al. (20170134763).

Regarding claim 4, Freeman-Lim-Kwak-Jones teaches the media playback apparatus of Claim 1.
However, Freeman-Lim-Kwak-Jones does not explicitly teach wherein the source of content comprises an Advanced Television System Committee (ATSC) 3.0 system source.
Hwang teaches wherein the source of content comprises an Advanced Television System Committee (ATSC) 3.0 system source [Hwang ¶0030, ¶0042-¶0044, ¶0055, ¶0064, and ¶0077: the source of content/signaling is an ATSC 3.0 system in which the L2 signaling information indicates the source address which refers to an ATSC system]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim-Kwak-Jones with the teachings of Hwang in order to incorporate wherein the source of content comprises an Advanced Television System Committee (ATSC) 3.0 system source.

NOTE: Hwang ¶0032, ¶0042, ¶0079, and ¶0089 further teaches that the MMTP packet is reconstructed from the UDP payload, e.g. the MMTP packet is obtained by depacketizing the UDP packet, and the extracted data is the MMTP packet from the UDP packet/payload, thus Hwang explicitly teaches extracting the MMTP content from user datagram protocol (UDP) data from the delivery channel.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520) in view of Jones et al. (20090296535) in view of Pantos et al. (20120307654).

Regarding claim 7, Freeman-Lim-Kwak-Jones teaches the media playback apparatus of Claim 6. 
However, Freeman-Lim-Kwak-Jones does not explicitly teach wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content; responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced.
Pantos teaches wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content [Pantos ¶0045 and ¶0095: when it is determined that the amount of media content data that has been buffered is not sufficient yet, the device continues downloading and buffering media content data]; and
responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced [Pantos ¶0034 and ¶0096: when it is determined that the amount of media content data that has been buffered is sufficient, a notification may be sent to the client device for playback of the media content].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique to ensure that there will not be any stall during the playback of media content as explained in ¶0033-¶0034 of Pantos.

Regarding claim 8, Freeman-Lim-Kwak-Jones-Pantos teaches the media playback apparatus of Claim 7. Pantos further teaches 
wherein the instructions are executable to, responsive to the indication, commence playback of the media data [Pantos ¶0033-¶0034 and ¶0096: when it is determined that the amount of media content data that has been buffered is sufficient, a notification may be sent to the client device for playback of the media content and playback of the media content will start]. The same rationale applies as in claim 7.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520).

Regarding claim 11, Freeman teaches a method comprising: 
receiving Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a MMTP delivery channel [Freeman ¶0025, ¶0045-¶0046, ¶0058, and ¶0062: the architecture begins with receiving MMTP packets via MMTP broadcast channels/networks];



playing the DASH using a DASH player [Freeman ¶0045-¶0046 and figures 3 & 6: the DASH segments are then played on a DASH client/player].
However, Freeman does not explicitly teach extracting the MMTP content from user datagram protocol (UDP) data from the delivery channel, the extracted MMTP content comprising extracted data; and wherein the method comprises: identifying a type of the extracted data; responsive to the type not being identified as signaling data, identifying whether the extracted data is media data; responsive to the type being media data, storing the media data and determining whether sufficient media data along with requisite assets has been received to start playback of the media data; and responsive to the type being identified as signaling data, identifying whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, saving a component ID, role, and type indicated by the USDB data in a component data structure; and responsive to identifying the signaling data as a playback asset, saving a packet ID, asset ID, and associated codec of the playback asset.
Lim teaches wherein the method comprises: extracting the MMTP content from user datagram protocol (UDP) data from the delivery channel, the extracted MMTP content comprising extracted data [Lim ¶0051, ¶0053, ¶0058, and ¶0064: the MMTP packets are filtered based on the type of extracted data, e.g., determining if the packets contains media data or signaling information, wherein the MMTP packet filter separates MMTP content packets and signaling data packets]; 
identifying a type of the extracted data [Lim ¶0051 and ¶0064: the MMTP packets are filtered based on the type of extracted data, e.g., determining if the packets contains media data or signaling information]; 

responsive to the type being media data, storing the media data and determining whether sufficient media data along with requisite assets has been received to start playback of the media data [Lim ¶0051, ¶0058, and ¶0064: the MMTP packets containing (relating to) media data are stored and a determination is made as to whether the broadband media data associated with the broadcast media data is available (i.e., the required assets are available for presentation)].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman with the teachings of Lim in order to incorporate wherein the method comprises: extracting the MMTP content from user datagram protocol (UDP) data from the delivery channel, the extracted MMTP content comprising extracted data; identifying a type of the extracted data; responsive to the type not being identified as signaling data, identifying whether the extracted data is media data; and responsive to the type being media data, storing the media data and determining whether sufficient media data along with requisite assets has been received to start playback of the media data.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for receiving and presenting broadcast and broadband media data using MMT and DASH as explained in ¶0045 of Lim.
However, Freeman-Lim does not explicitly teach responsive to the type being identified as signaling data, identifying whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, saving a component ID, role, and type indicated by the USDB data in a component data structure; and responsive to identifying the signaling data as a playback asset, saving a packet ID, asset ID, and associated codec of the playback asset.



responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure [Kwak ¶0144, ¶0195, and ¶0278: the USBD includes information that is stored such as component id, role, and type]; and
responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset [Kwak ¶0248, ¶0294, ¶0337, and ¶0825: the packet flow fragments includes packet id, asset id, and codec].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim with the teachings of Kwak in order to incorporate wherein the instructions are executable to: responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; and responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that ensures efficient transmission of data as explained in ¶0309 of Kwak.

Regarding claim 16, Freeman-Lim-Kwak teaches the method of claim 11. Freeman further teaches wherein the component data structure comprises a DASH Media Presentation Description (MPD) file [Freeman ¶0025, ¶0027, and ¶0046: the structure comprises a MPD file].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520) in view of Pantos et al. (20120307654).

Regarding claim 13, Freeman-Lim-Kwak teaches the method of claim 11.
However, Freeman-Lim-Kwak does not explicitly teach wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content; responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced.
Pantos teaches wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content [Pantos ¶0045 and ¶0095: when it is determined that the amount of media content data that has been buffered is not sufficient yet, the device continues downloading and buffering media content data]; and
responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced [Pantos ¶0034 and ¶0096: when it is determined that the amount of media content data that has been buffered is sufficient, a notification may be sent to the client device for playback of the media content].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim-Kwak with the teachings of Pantos in order to incorporate wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content; and responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced.


Regarding claim 14, Freeman-Lim-Kwak-Pantos teaches the media playback apparatus of Claim 7. Pantos further teaches 
wherein the instructions are executable to, responsive to the indication, commence playback of the media data [Pantos ¶0033-¶0034 and ¶0096: when it is determined that the amount of media content data that has been buffered is sufficient, a notification may be sent to the client device for playback of the media content and playback of the media content will start]. The same rationale applies as in claim 13.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lim (20150281799) in view of Freeman et al. (20150100996) in view of Kwak et al. (20170054520).

Regarding claim 17, Lim teaches an apparatus comprising: 
at least one processor programmed with instructions to: [Lim ¶0032-¶0033 and ¶0041-¶0042: the server and/or the client device includes a controller/processor and a memory/storage for storing instructions executable by the controller/processor]:
extract Moving Picture Experts Group (MPEG) media transport protocol (MMTP) content from a MMTP delivery channel to render extracted data [Lim ¶0051, ¶0053, ¶0058, and ¶0064: the MMTP packets are filtered based on the type of extracted data, e.g., determining if the packets contains media data or signaling information, wherein the MMTP packet filter separates MMTP content packets and signaling data packets]; 
identify a type of the extracted data [Lim ¶0051 and ¶0064: the MMTP packets are filtered based on the type of extracted data, e.g., determining if the packets contains media data or signaling information]; 


play DASH content [Lim ¶0058-¶0060 and ¶0065-¶0066: the DASH segments (media data) are presented on a display device].
However, Lim does not explicitly teach responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; and responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset; arrange the extracted data from the MMTP content in a DASH MPD such that the DASH MPD is constructed from the MMTP content; and play DASH content in accordance with DASH MPD.
Freeman teaches arrange the extracted data from the MMTP content in a DASH MPD such that the DASH MPD is constructed from the MMTP content [Freeman ¶0045-¶0046, ¶0058, and figures 3 & 6: once the MMTP packets are received, the MMTP packets are then converted to DASH segments, thus content converted between different formats and/or protocols, i.e., conversion from MMTP to DASH, the MMTP packets are converted to DASH segments by reconstructing the segments/content/packets and storing them in a buffer]; and 
play DASH content in accordance with DASH MPD [Freeman ¶0045-¶0046 and figures 3 & 6: the DASH segments are then played on a DASH client/player].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Lim with the teachings of Freeman in order to incorporate arrange the extracted data from the MMTP content in a DASH MPD such that the DASH MPD is constructed from the MMTP content.



However, Lim-Freeman does not teach responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; and responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset.
Kwak teaches responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset [Kwak ¶0190, ¶0195, and ¶0199: the signaling data may be usd/usbd data or packet flow fragments];
responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure [Kwak ¶0144, ¶0195, and ¶0278: the USBD includes information that is stored such as component id, role, and type]; and
responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset [Kwak ¶0248, ¶0294, ¶0337, and ¶0825: the packet flow fragments includes packet id, asset id, and codec].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Lim-Freeman with the teachings of Kwak in order to incorporate responsive to the type being identified as signaling data, identify whether the signaling data is user service description block (USDB) data or a playback asset; responsive to identifying the signaling data as USDB data, save a component ID, role, and type indicated by the USDB data in a component data structure; and responsive to identifying the signaling data as a playback asset, save a packet ID, asset ID, and associated codec of the playback asset.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that ensures efficient transmission of data as explained in ¶0309 of Kwak.

Regarding claim 18, Lim-Freeman-Kwak teaches the apparatus of claim 17.
Lim further teaches wherein the instructions are executable to: responsive to the type not being identified as signaling data, identify whether the extracted data is media data [Lim ¶0051: the MMTP packets are analyzed to determine if the packets are related to media data or signaling information]; and 
responsive to the type being media data, store the media data and determine whether sufficient media data along with requisite assets has been received to start playback of the media data [Lim ¶0051, ¶0058, and ¶0064: the MMTP packets containing (relating to) media data are stored and a determination is made as to whether the broadband media data associated with the broadcast media data is available (i.e., the required assets are available for presentation)].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (20150281799) in view of Freeman et al. (20150100996) in view of Kwak et al. (20170054520) in view of Pantos et al. (20120307654).

Regarding claim 19, Lim-Freeman-Kwak teaches the apparatus of Claim 18. 
However, Lim-Freeman-Kwak does not explicitly teach wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content; responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced.
Pantos teaches wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content [Pantos ¶0045 and ¶0095: when it is determined that the amount of media content data that has been buffered is not sufficient yet, the device continues downloading and buffering media content data]; 


Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Lim-Freeman-Kwak with the teachings of Pantos in order to incorporate wherein the instructions are executable to: responsive to sufficient media data along with requisite assets not being received to start playback, continue to receive MMTP content from the source of content; responsive to sufficient media data along with requisite assets being received to start playback, return an indication that playback of the media data may be commenced.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique to ensure that there will not be any stall during the playback of media content as explained in ¶0033-¶0034 of Pantos.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520) in view of Jones et al. (20090296535) in view of Cheng et al. (20110142139).

Regarding claim 21, Freeman-Lim-Kwak-Jones teaches the media playback apparatus of Claim 1. Freeman further teaches wherein media playback on a fragment-by-fragment basis is commenced upon encountering associated metadata [Freeman ¶0051-¶0054: playback is started upon acquiring metadata including initial segments on a fragment basis].
However, Freeman-Lim-Kwak-Jones does not explicitly teach wherein each of the buffers comprises a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim-Kwak-Jones with the teachings of Cheng in order to incorporate wherein each of the buffers comprises a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that efficiently utilizes a plurality of buffers for storing video, audio, and subtitle data as explained in ¶0041 of Cheng.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (20150281799) in view of Freeman et al. (20150100996) in view of Kwak et al. (20170054520) in view of Cheng et al. (20110142139).

Regarding claim 22, Lim-Freeman-Kwak teaches the apparatus of Claim 17. 
Freeman further teaches wherein media playback on a fragment-by-fragment basis is commenced upon encountering associated metadata [Freeman ¶0051-¶0054: playback is started upon acquiring metadata including initial segments on a fragment basis]. The same rationale applies as in claim 17.


Cheng teaches wherein video, audio, and text data is stored in respective buffers each of which comprises a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer [Cheng ¶0019-¶0021, ¶0027, and figure 1: the buffers collect metadata, segments, and/or blocks of video, audio, and subtitle data including the first data and the complete set of data for each buffer, wherein video data is stored in a video buffer, audio data is stored in an audio buffer, and text data (subtitle/caption data) is stored in a subtitle buffer.
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Lim-Freeman-Kwak with the teachings of Cheng in order to incorporate wherein video, audio, and text data is stored in respective buffers each of which comprises a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that efficiently utilizes a plurality of buffers for storing video, audio, and subtitle data as explained in ¶0041 of Cheng.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (20150100996) in view of Lim (20150281799) in view of Kwak et al. (20170054520) in view of Cheng et al. (20110142139).

Regarding claim 23, Freeman-Lim-Kwak teaches the method of Claim 11. 
Freeman further teaches wherein media playback on a fragment-by-fragment basis is commenced upon encountering associated metadata [Freeman ¶0051-¶0054: playback is started upon acquiring metadata including initial segments on a fragment basis].
However, Freeman-Lim-Kwak does not explicitly teach comprising storing video, audio, and text data in respective buffers each of which comprises a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer.
Cheng teaches comprising storing video, audio, and text data in respective buffers each of which comprises a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer [Cheng ¶0019-¶0021, ¶0027, and figure 1: the buffers collect metadata, segments, and/or blocks of video, audio, and subtitle data including the first data and the complete set of data for each buffer, wherein video data is stored in a video buffer, audio data is stored in an audio buffer, and text data (subtitle/caption data) is stored in a subtitle buffer.
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Freeman-Lim-Kwak with the teachings of Cheng in order to incorporate comprising storing video, audio, and text data in respective buffers each of which comprises a respective initial block of media processing unit (MPU) metadata, including the first fragment of MPU data plus a complete unit of such data, followed by any additional MPU metadata, and following the metadata, fragment metadata following which are blocks of media in each respective buffer.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that efficiently utilizes a plurality of buffers for storing video, audio, and subtitle data as explained in ¶0041 of Cheng.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yie: US 20140325572 A1: METHOD FOR LINKING MMT MEDIA AND DASH MEDIA.

Mao: US 20160234348 A1: METHODS AND SYSTEMS FOR DELIVERING CONTENT.

Osborne: US 20080168133 A1: VIDEO DISTRIBUTION SYSTEM INCLUDING PROGRESSIVE PLAYBACK.

Lee US 20160373489 A1: APPARATUS FOR TRANSMITTING BROADCAST SIGNAL, APPARATUS FOR RECEIVING BROADCAST SIGNAL, METHOD FOR TRANSMITTING BROADCAST SIGNAL AND METHOD FOR RECEIVING BROADCAST SIGNAL

Yang: US 20190215575 A1: TRANSMISSION DEVICE AND TRANSMISSION METHOD THEREFOR.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453       



                   /KAMAL B DIVECHA/                                Supervisory Patent Examiner, Art Unit 2453